Citation Nr: 0210522	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for frostbite of both feet.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active military duty from November 1945 
to April 1947 and from September 1949 to December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Boston, Massachusetts, Regional 
Office (RO).

The Board notes that the veteran submitted a separate claim 
for special monthly pension based on the need for regular aid 
and attendance, or on being housebound, which was denied by 
rating decision in July 2001, with notice of the decision 
that same month.  In September 2001, the veteran expressed 
dissatisfaction.  The Board construes this as a timely-filed 
notice of disagreement under 38 C.F.R. §§ 20.201, 20.202 and 
20.301; as a statement of the case has not yet been issued, 
the remand action set forth below is necessary.  See Manlicon 
v. West, 12 Vet. App.  238 (1999).


FINDINGS OF FACT

1.  The veteran's service medical records for his second 
period of service are not available, having presumably been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  A March 1947 separation examination is the 
only available record from the first period of service.

2.  There is no competent medical evidence of residuals of 
frostbite/cold injury that resulted from inservice 
frostbite/cold injury.  



CONCLUSION OF LAW

The veteran is not shown to have frostbite residuals due to 
disease or injury, which were incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law may be 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The record reflects that the veteran and his representative 
were provided with the appealed rating decision in July 1998 
and were also provided with a statement of the case and a 
supplemental statement of case during the pendency of this 
appeal.  These documents and proceedings provided 
notification of the information and medical evidence needed 
to substantiate a claim of service connection. 

Efforts were made by the RO to obtain the veteran's service 
medical records for his second period of service, and other 
records from the first period, and certification of their 
unavailability was received from the National Personnel 
Records Center. In light of the absence of service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
As will be explained in more detail below, the Board finds 
that the absence of the veteran's service medical records 
(except the one separation record) is not material to his 
claim.

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  However, the 
Board holds that no VA examination is necessary to decide the 
current claim.  The veteran has claimed service connection 
for frostbite residuals.  The post service medical evidence 
of record includes the separation physical examination from 
the first period of service, and more recent medical 
evaluations, which are negative for evidence of current 
frostbite residuals.  Thus, in the absence of evidence 
showing any current frostbite residuals, which may be 
associated with active service and due to the fact that there 
is sufficient evidence to make a decision on the claim, the 
Board may proceed to determine the merits of the claims 
without additional VA examination.

Further, pursuant to the Board Remand in September 1999, the 
RO collected medical records from all health care providers 
identified by the veteran.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  Also 
because no evidence has been identified by any party as being 
absent from the record, any failure on the part of VA to 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
See, Quartuccio v. Principi, __ Vet. App.            __  No. 
01-997 (June 19, 2002).

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claim is ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran's complete service medical records are not 
currently of record, despite attempts by the RO to obtain 
them.  It appears from an April 2002 administrative 
determination that the veteran's service medical records were 
destroyed at the 1973 fire at the National Personnel Records 
Center, and that attempts to reconstruct those records have 
been unsuccessful.  

As previously noted, in a case where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.  

The veteran contends that he had frostbite during his first 
period of service from July 1946 to March 1947 while 
stationed in Alaska.  The only service medical records on 
file are the is the enlistment and separation examinations 
from the veteran's first period of service.  At separation in 
March 1947 clinical evaluation of the skin and vascular 
system as normal.  Second degree pes planus was reported.  
This was the only foot abnormality highlighted.  There is no 
clinical history of frostbite recorded nor were there any 
signs of symptoms of frostbite clinically detailed.

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1995 to 2001.  
The records are notably negative for any medical evidence, 
documenting complaints, findings or treatment of residuals of 
frostbite or cold injury.  In fact, the veteran has not 
clearly articulated what residuals he experiences that are 
from the claimed inservice frostbite.  For example these 
records show he has been treated for a history of left heel 
pain diagnosed as a heel spur, left lateral leg pain due to 
meralgia paresthetica and symptoms associated with diabetic 
neuropathy.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  Here the medical evidence of record is negative for 
frostbite residuals and the veteran's reports of history of 
frostbite alone cannot satisfy the criteria for a current 
disability.  Further, the treatment records appear to only 
describe a history of treatment for unrelated lower extremity 
problems, with no other clinical findings and the examining 
physicians did not relate the symptoms to military service or 
any incident therein. 

As to the veteran's assertions that he was treated for 
frostbite inservice, the Board notes that he is competent to 
report symptoms he experienced inservice and because the 
veteran's service medical records are missing, the Board 
accepts his assertion.  However, he is not qualified to 
render an opinion as to etiology of this disorder or 
establish a diagnosis.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the Board notes that the 
overwhelming medical evidence of record indicates that the 
veteran does not currently have frostbite residuals. 

In the absence of competent evidence of post service 
frostbite residuals, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  The Board is 
of the opinion that it has done all it can to satisfy the 
duty to explain its reasons and bases under O'Hare, supra, 
and that case's progeny.


ORDER

Entitlement to service connection for frostbite residuals is 
denied.  


REMAND

In a July 2001 rating action, the RO denied special monthly 
pension based on the need for regular aid and attendance or 
on being housebound.  The veteran was notified of this denial 
by a letter from the RO that same month.  The veteran 
indicated disagreement in September 2001.  However, the RO 
has not issued a statement of the case on this issue.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to special monthly pension must be remanded to 
the RO for additional action.

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining issue is REMANDED 
for the following action:

The RO should issue a statement of the 
case with regard to special monthly 
pension.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 



